     Case 2:02-cr-00665-RLH-RJJ Document 25 Filed 09/17/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     UNITED STATES OF AMERICA,                          Case No. 2:02-cr-0665-RLH-RJJ

7                                    Plaintiff,                       ORDER
             v.
8
      CLARYENE MACK,
9                                 Defendant.

10

11          This matter is before the Court to clarify the order of restitution previously entered

12   as part of the judgment filed in this criminal case (“Judgment”) (ECF No. 15), following

13   the sentencing held on April 4, 2003 (ECF No. 14). Upon further review of the restitution

14   order in this case, the specific information needed to complete the order of restitution was

15   not made a part of the Judgment. The Court thus finds good cause exists to modify the

16   restitution order to clarify to whom the Defendant owes restitution.

17          It is therefore ordered that Defendant must make restitution to the following

18   payee(s):

19          Name of Payee: CITIBANK

20          Amount of Restitution: $17,683.54**

21          **Joint and several with Jason Mack in Case 2:03-cr-0084

22

23          DATED THIS 17th day of September 2020.

24

25

26

27                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
28
